           Case 1:19-cv-08730-JMF Document 24 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ANTHONY F. DEBELLIS aka GIANFRANCO,                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-8730 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
LT. WHITE #18909,                                                      :
                                                                       :
                                    Defendant.                         :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        It has come to the Court’s attention that Plaintiff Anthony Debellis may not have received
a copy of the Memorandum Opinion and Order dated February 13, 2020, see ECF No. 18, in
which he was given leave to amend his complaint and to which a blank Second Amended Civil
Rights Complaint was attached. In light of that, Mr. Debellis shall have 30 days from the date
of this Order to amend his complaint in accordance with the Memorandum Opinion and Order.

        Debellis represents that he is being held at Rikers Island and not Ulster Correctional
Facility, and has also authorized his sister Susanna Debellis to receive mail on his behalf. See
ECF Nos. 19 & 22. Accordingly, the Clerk of Court is directed to mail a copy of this Order and
the February 13th Memorandum Opinion and Order (ECF No. 18) to Mr. Debellis and his sister
at the addresses below.

        SO ORDERED.

Dated: June 26, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge

Mail to: Anthony F. “Gianfranco” Debellis
         B+C 895200046
         Rikers Island
         18-18 Hazen St.
         East Elmhurst, New York 11370

           Susanna Debellis
           2420 Lurting Avenue
           Bronx, New York 10469
